-’         -




                                      THEATITORNEY                 GENERAE
                                                    OFTEXAS


A-RN-                   DsLCNF,-L
    . . .,......   _ _.- . . -._.-.-.--_.-._




                Hoa..T. M. Trlmble                        Opinion m:o-905
                 First  Assistant                         Ret    (a) From what fund, school or
                State SuperInt endent                     county, should court costs and attor-
                Austin,  Texas                            ney’s fees incIdent.to        foreclosure   by
                                                          county of vendor’s       lien on county
                                                          school lands, be paid. (b) From what
                                                          fuud, school or county, should delin-
                                                          quent and current      taxes on county
                                                          school lands be paid by county owning
                                                          same.     (c)   Should the County Schol-
                                                          astic   4pportIontnent     be first   taken
                                                          from the County Available          School Fund
                                                          before other allowable        disbursements
                Dear Slrt                                 are made therefrom.
                           By your letter     of June 13 1939, you request    the opin-
                Ion of this Department upon the foliowing       questions which we
                 uote from letter      to you of date June 12,1939, from the County
                8 chool Superintendent     of At~ascosa County:
                                  “In 1927 our Commissioners’ Court sold a part of our
                          school lands In LaSalle County, Texas, constituting      the
                          Permanent School Fund of our county.      $5312.91 was paid
                          in cash and balance of consideration     being evidenced by
                          a vendors lien note for $53,1.29.16.     The principal  of this
                          note was reduced by payments to $37,500.00 and the Interest
                          at 6% was kept paid up to 1935, when default      was made in
                          further    payments and purchasers  also allowed taxes to be-
                          come delinquent.
                                  “The land has been ‘subdivided     and sold to purchasers
                          ,In Texas and other states.       Our Commissioners     declared    the
                           entire    debt due for default   and instituted    Inquiries    to
                           locate the parties     so that citation    might be served upon
                           them in suit to foreclose      our lien.     This cost amounted to
                           $200..00.
                                      “Our Commissioners’     Court will shortly    make requisi-
                          tion        upon school authorities      and the County Board for ap-
                                           y $3 000.00 to pay delinquent       and current   taxes,
                                           750.60 attorneys     fees and court’costs    estimated
                                            to $500.00.
 Hon. T. M. Trimble,        page 2     ~(0-985)


               “All payments on the principal  have been credited
         as made to the Permanent School Fund of our County and
         all Interest   payments as made have been credi.$ed to the
         ,County Available  Fund.
               “Please advise me if it 1s the duty of the County
         School Board and County Superintendent     to pay this out
         of school funds.    If so, from what fund.    Should we not
         take care of the balance’ of the County Apportionment
         which is $C& per scholastic     before this ~fund is used
         for ‘any other purpose?”
             The constitutional    and statutory   sohool funds are the
  atate Permanent School Fund,, the State Available        School Fund, the
 County Permanent School Fund,      the County   Available   School Fund,
 ,Loaal School Funds derived from maintenance       taxes levied by the
  various  school districts,    and School Bond Sinking Funds of the
  various districts.
                The State Permanent School Fund and the County Permanent
  School Fund are constitutional              funds, and it is provided expressly
  ln the pertinent       sections     of the Texas, Constitution             that lands, or
  the proceeds thereof,          constituting       such funds, shall be held ln
  trust   for then public free sohools.               With these funds we have no oon-
  oern beoause the applicable             constitutional        and statutory     provisions
  dlreot    their Investment       in oertaln       designated     bonds, and It is
  only the interest       therefrom which beoomes the State and Count
  Available      School Fund, respeotlvely             subjtiot to annual apport f on-
  ment for the support of the publlo,)ree                  sohools.      Acoordlng to the
  leading     case of Dallas Co. vs. Club.Land and Cattle Co., et al.,
  66 6.~~294, it is the gross rather                than the net proceeds from the
  sale of school lands whlch.,should               go into the~county        Permanent
,‘Bohool Fund for investment e Under this case no part of the oash
    rooeeds from the sale in 1927 of sohool land8 owned by Atasoosa
  8 ounty in LaSallr      County or subsequent. prlnolpal              payments thereon,
  constituting       the County Permanent Sohool Fund of said County, may
  lawfully or constitutionally             be diverted       for the payment of our-
  rent, and delinquent        taxes on such lands            or ior the payment of
  lttorney’r      fear and oourt oosts InoldenC to the pending foreolor-
  ure and sale thereof,,         and the rohool authorltlrr            of Atasoosa County
   rhould not draw against         the County Permanent Sohool Fund for these
   expenditurea.
              With equal deflnlteness,       can It be said that Looal School
 Fundo   derived from maintenance      taxes    and Interest   and Slnklng
 Funds derived from bond taxes,        levied by t,he various     sohool dls-
 trlote,    cannot be called upon to pay any of the costs,          expenses or
 taxes mentioned ln your letter.          These expenses and taxes aooryed
 In conneotlon    with the sale, preservatl,on      and proteotlon     of sohool
 lands owned by the county in trust          for the schools of the county
 .     .




Hon. T. M. Trimble,       page 3    (O-985)

generally,     and maintenance     and bond taxes of the various    school
districts     of the county are not levied for any such general pur-
poses or expenditures        but rather  for specific   local purposes.
And to pay the expenses and taxes involved in the instant             ques-
tion out of a fund derived from taxes levied to pay interest              and
create a sinking fund for the purpose of retiring            bonds voted by
a particular     district,    would constitute,   under all the authorl-
ties    of this State,     an unlawful diversion    of such funds.
           It but remains to determine   whether or not the taxes and
expenses involved   in your question  are chargeable against  and pay-
able from the two remaining   school funds, to-wit   the State Avail-
able School Fund or the County Available    School l&nd, or if from
neither  of these,  from what funds of the county they might be paid.
               The disposition    of these two funds is governed by Section
1, Articl,e     2827, Revised    Civil Statutes of Texas, which provides
as follows:
               “The public free school funds      shall   not be expended
      except     for the following  purposes:
              “1. The State and county available            funds shall be
      used exclusively       for the payment of teachers’         and super-
      intendents’     salaries,    fees for taking the scholastic
      census, and interest       on money borrowed onsh&           time to
      pay salaries     of teachers     and superintendents,      when these
      salaries    become due before the school funds for the current
      year become available;        provided that no loans for the
      purpose of payment of teachers          shall be paid out of funds
      other than those for the then current            year.”
              In 1930, Chapter 49? General Laws, 4th Called Session,
klst Legislature,      modified the foregoing      pre-existing     statute
upon this subject      by providing    that from and after      August 31, 1930,
the salary and office       expenses of the county superintendent           of pub-
lic instruction      and such assistants    as he may have shall be paid
out of the school funds of the common and independent              school dls-
trict    of the county.     It is apparent    that with this statute,        en-
larging    the expenditures    allowed by Article     2827, Revised Civil
Statutes,     we have no concern under the facts       submitted.
           But we are concerned with the provisions         of ,kticle  7150a,
Vernon’s Annotated Civil Statutes,     enacted subsequent       to said
Article  2827, Revised Civil Statutes,     and enlarging     the scope of
same to provide’ that the County Available     School Fund, if such
there be, may be used to pay county and district         taxes on county
school lands o This statute    provides as follows:
            “Any county in this State owning any land mentioned
      and referred  to in Section 6a of Article VII of ,the
                                                                     .     .




Hon. T. M. Trlmble,       page 4    (O-985)


      Constitution   of Texas adopted by the people as en
      amendment to the Constitution    under S.J.R. No. 10 of
      the Regular Session of the 39th Legislature,       is hereby
      authorized   to pay taxes duly and lawfully   levied on the
      same out of the CountyPs revenue derived from such land.
      In the event any County has no such revenue,       such taxes
      shall be paid out of the general    fund of the .County,
      and If any County has sufficient    of such revenue to pay
      only a portion   of such taxes the remainder    shall be paid
      out of the general   fund of the County.”
            Under the express authorization         of the -foregoing   statute,
we advise that the county school authoritiesof              Atascosa County may,
in the mode and manner provided by Articles            2693 and 2830 Revised
Civil Statutes,     draw and approve vouchers against         the Available
Sob001 Fund of said county, if any there be, for the purpose of pay-
lng,current     and delinquent     county and district    taxes against     school
laud owned by said county in LaSalle County in the approximate
amount of $3,000QO0, subject however          to the limit at ions and condi-
tions hereinafter      discu.ssed.
               These conditions   and limitations      are:    (1) The only
classification       of county school lands subject,        under the Constltu-
tlon of Texas to county and district            taxation    are “agriculture     or
grazing     school land,” and the County Available          School Fund cannot
be drawn upon, under Article        7150a, Vernon’s Annotated Civil Stat-
utes,    to pay such taxes accruing      against    other classifications       of
sohool lands        such as timber land.     This is by virtue       of Article
7, Sea, 6a, Constitution        of Texas, whiah reads as followsa
            l’All a riculture    or grazing school land mentioned
      In section   % of this article      owned by any county shall
      be subject   to taxation    except for State purposes to the
      same extent as lands privately        owned.   (Sea. 6a, &t. 7,
      adopted election      November 2, 1.926; proclamation   January
      20, 192;b)”
           Construlng this section  of the Constitution              the Court
in Childre ss County vs. Morton Ind. School Dlstrlot,              45 S.W.(2d)
1031, spoke pointedly   as follows:
               Wnder seotion     6a, supra, of the Constitution      sohool
      lands     belonging    to any county are not taxable     unless such
      lands     are agricultural     or grazing land.   Manifestly,     there-
      fore,     if a county’s    school lands were classified      as tlti
      b,ered    lands,   they would not be subject    to taxation.”
             It is not made to appear from the facts submitted with
your letter    whether or not the school land in question   is agrloul-
tural,   grazing or timber land, and we consequently    deemed it not
.         .




                                                            ..,
    Hone To M. Trlmble,        page 5    (O-985)

    amiss    to point    out for your guid,ance    the ‘fo’regoing   limitatj.on    of
    tax   liability.
             (2)    A second ~limitation    orcondition    upon the right and
authority    oft the county school boar.d to pay current         and delinquent
county and district       taxes against    school lands owned by your county,
out of the County Available        School Fund, ‘under Article      7150a, Ver-
non’s Annotated Civil Statutes,          is that the county is not liable
for such taxes during the tlme~ same was owned by the purchaser
thereof   In 1927, or until     the land shall be reacquired        by the county
on foreclosure,     of Its vendor’s’ lien;     but, of course, the taxes
which ,accrued-kin this interim would ‘be secured by a lien upon the
land which Atascosa County could elect either           to .,discharge by pay-
ing taxes or to allow s&e- to be sold for taxe’s.             This is made plain
by the following      language of the ‘court In the case of Childress
County vs. State,       92 S.W. (2d). 1011:
                     “It Is  disputed from the facts certlfled        that
              Enochs ownedY he lend in controversy      on Januarylst      of
              the years 1931 1932 and, 1933- Enoch’s ownership there-
              of on January i, 1933, created   a~liabllity     on his part
              for the taxes, levied upon such property     for that~ year
               . s .
                     .“When the land reverted   to Childress    County,   It was
              reacquired    subjaect to the taxes due thereon while       it was
              privately    owned. Therefore,    Childress    County can   pro-
              teat It’s lnte,rest    in the land by paying the taxes      due
              Cochran County for the years 1931 and 19,32, or let           it be
              sold for such taxes.”
              (3) Aaother limitation     or condltion’upon     the application
of Article     7150a Vernon~ls Annotated Civil Statutes           considered     in
connection     with Aec. 6a, Article     7, Constitution    of’Texas      Is that
only that portion       of the County Available     School Fund whiih repre-
sents rental      or other income or revenue from the m                     sohoph
u      Involved    In your question while sane was prraed bv Atas-
                    urivately    owned, can be used for paying the taxes
                   We rest this conclusion     upon Opinion No. O-215, of
date February 18,,1939, directed         to, Honorable Ralph Logan,’ County
Attorney,     Tom Green County, wherein the writer        made the following
well-considered      observatlonst
                    “This article  was intended to cover the kl.nd of
            situation    you shave in this case.    In the facts you
            have stated you’ say that since October 1, 1935, Tom
            Green County has received      about $24,000 as interest
            money and lease ‘money from all of its school lands,
            only a small portion of this being from this particu-
            lar land 0 We believe     that nn1.v’the rev~~+?~e derived
                                                                              .      .




Hon. To M. Trimble,         page 6     (O-985)

       from the particular     land can be used to pay the
       County and School District     taxes due on this land,
       and this hellef     is because this statute   says the
       Commissioners’ Court shall pay the taxes ‘out of
       the County’s revenue derived from m         land.’ “Such
       land’ means the particular     land from which the reve-
       nue is derived.
              *IWealso believe         that only revenue derived from
       this particular     land after the State owned the land
       can be used to pay these taxes and this belief                 is be-
       cause the statute       says ‘any county . . . y                 any
       land mentioned and referred               to in Section    a of Arti-
       cle VII. . . is hereby authorized                to pay taxes.   . .
       levieu on the same. . .I.                The land must be actually
       owned by the State in order for the revenue from it
       to be so used, and revenue from the land in the form
       of interest     on vendor’s         lien notes derived before
       the county regained         title      to the land could not be
       used to pay these taxes.               You say that ‘during the
       latter   part of 1937 and the early portion of 1938
       this county foreclosed            its vendor’s     lien,’  and we as-
       sume it obtained      title       at that time.”
               (4) Lastly,         Article     7150a, Vernon’s Annotated Civil
Statutes,      authorizing       the payment of county and district              taxes
upon county school lands out of the County Available                        School Fund,
is hedged about with the limitation                   or condition     that such pay-
ment may be made only after the annual apportionment                        of the
County Available          School Fund by the county school trustees,                  act-
ing with the county superintendent,                   on a pro rata basis accord-
ing to the scholastic            population        in accordance with the manda-
tory requirements           of Articles       2685 and 2692, Revised Civil Stat-
utes.     The County ,Avallable School Fund is, under controlling
constitutional        and statutory         provisions,     held In trust     to be
applied annually          to the support of the public free schools of the
county; and, in our opinion                 the annual apportionment         of such fund
for the exclusive           and dire& .support          of such schools,     in the pay-
ment-of teachers’           and superintendent’s          salaries,   as provided by
Section    1 of Article        2827, Revised Civil Statutes,             should not be
disturbed      by the permissive          right    given by a subsequent        statute,
to-wit;      Article      7150a, Vernon’s Annotated Civil Statutes,                  to pay
county and district           taxes on school lands out of the County Avail-
able School Fund or out of the General Fund of the county in the
event there is no Available                School Fund.       All of these statutes
should be construed           harmoniously,        if possible,     and this allowable
contingent      payment of taxes out of the General Fund of the county
is, to our mind a legislative                  indication     that the County Avall-
able School Fun B to the extent of the annual apportionment                            there-
of,   should    be  fiist     devoted      to  the   purposes    of such   apportionment
and note diverted         to the payment of taxes on school lands.
  iion. ‘1’. hi. Wimble , Page 7
/i
 i
 ‘. of the publia free schools of the oounty; ad, in our opinion
    the annual apportioment    Of such fund. ior the exclueive    and direot
    sUpPOrt of such sohoola, In the payment oi teachers* ana supar-
    intenaents’ salaries,   as provided by Seotion 1 or Artiole 2~27,
    Revisal Civil Statutes, should not be disturbed by the permissive
    right given by a subsequent statute,    to-wit:  ~rticla   7l5Ga, Ver-
    non’s Amotatea Cfvll Statutee,     to pay county and dlstriot     taxes on
    school lands out of the County Available     School Fund or out or the
    General Fund of the eouuty in the event there is no Available
    School Fund. All of these statutes should be oonstrued harmoniously,
    if possible,  and this allowable oontlngent payment or taxes out of the
    General Fund of the county LB, to our mind, a legislative        inaioa-
    tion that the County Available Sohool Fund, to the extent or the
    annual apportionment thereof,    should be first devoted to the purposes
    or such apportloxunent ana not diverted to the payment or taxes on
    6ahOd lands.
              We oome now to 00daer what partioular           rm.8ohool.
  county or otherwise, may be lawfully ahargea with oertaln axpens&
  incident to the roreclosure     in court by Atasoosa County or the
  V~INIOP’B  lien which it retained on a sale of lte Llohool land8 in
  XaSalle county, namely, attorney's        fees in the approximate sum
  or #oao.oo and aourt costs ranging rr0m $SSO to $600. The rot-e-
  going aiseussi0n ie oonrfnea      to the proper rund iron whioh oarrent
  anb delinquent oounty and al&riot         taxes on sohool lands may be
  properly paid.    Suah taxea'rest     upon a diiferent     basis than a0 the
  expenses enumerated above, and we have seen that payment ,of euoh
  taxes, In certain aontingenaies,        out of the County Available Sohcol         ,
 ~&n&, wa8 allowable only by viftue of an express leglelative             enact
  sent upon the oubjeot, to-wit,       Article   715Oa, Vernon's Annotated
  6ivll Statutes, which beaame erreotive         September.7, 1927. We also
  pointed out one other lnstanoe, an Aat or the 4let Lagislature            in
  1980, weereby the Legislature       enlarged the allowable expenditures
  from the publia rree sahool tund originally          authorized by Seotion 1
  of Artiale 2827, Revised Civil Statutes.          It ispatent    that attorney's
  fess and aourt coat&, lnoldent to foreclosure          of the aoutxty's ven-
  dor*s lien on sahool lands, ao not, under any tenable aonstruotion,
  some within the saope of the 0itea etatuts,          originally  enaoted in
  1905, or in subsequent mdifioations          or enlargemante thereof in
  1989 .ind 5930, hereinabove fully dlsoussed.         .And we make the pro+
    osltlon that unless such expenses is11 s&rely            within the author-
  Psea expenditures allowed by suoh Etatute, Seotion 1, Artiole            2827,
   Revised Civil Statut.es, the sahool imthorities         of your oouuty would
   not be authorized to draw or ~‘approve vouohers therefor against the
  :Publia. tree seh001 rund or the aounty,




  4
                                                                 .     .




Hon. T. M. Trimble,     page 8    (O-985)


      trust,    but in many cases they are impressed with a
      special    trust   limiting  their  use to special  educa-
      tional    spheres,    and in such case, of course    they
      can be    used for no other.’      24 Ruling Case i aw, p.
      594, S    48."
            To the same effect       is the case of San Benito Inde endent
School District       of Cameron County vs. Farmers State Bank, 7ii S.W.
 (2d) 741, involving      an attempted    transfer   of funds between four
separate   school accounts,      and holding that “it is too well settled
to require    citation,    or any extended discussion,       that a public fund
selected   and ,allocated     for a particular     public purpose cannot law-
fully be diverted       to the use of another particular        public purpose.”
             The case of Dodson vs. Jones, 190 S.W. 253, held that
Revised Statutes,      193.1,Article 2772 (being now Article 2827 Re-
vised Civil Statutes,      above cited uy us) providing       that the &ate
and county Available      School Funds shall be used exclusively         fork the
payment of salaries      of teachers    and superintendents     and fees for
taking the scholastic      census,   etc. and that the surplus of the
State fund may be used to pay janitors         and other enumerated pur-
poses, does not authorize       payments from the Free School Fund to a
principal    as janitor.     Another decision    limiting   expenditures    from
the public free school fund of a county to those specifically
enumerated by statute      is Thompson vs. Elmo Independent        School Dis-
trict,    269 S.W. 868.
             This fundamental   principle    of school law has been recog-
nized by successive     opinions of this Department.        In 1927 an opin-
ion to the then Superintendent        of Public Instruction    held that
funds collected     from a lease of county school lands, which i-s
clearly   a part of the County Available       School Fund, could not be
used to fence said lands.       In an opinion of date June 17, 1931,
addressed    to Honorable V. H. McClintock,      County Attorney,     Cot’cle
County, It was held that the Commissioners’ Court was without au-
thority   to demand that the county school superintendent          issue a
voucher on County Available      School Funds to pay the proportionate
part of the cost of making an audit of the books of county offi-
clals.     And again on December 7,,1935, in an opinion to Honorable
Winfred F. Newsome, it was held that the County Available             School
Fund could not be used for the purpose of purchasing           land at sher-
iff sales.
           Havlng determined   that attorney’s     fees and court costs
incident to the foreclosure    of the vendor’s     lien retained    by Atas-
cosa County on the sale of its school lands in 1927, are not pay-
able out of any of the constitutional       and statutory    school funds
named at the outset of this opinion,      it appears we have fully an-
swered your questions,   because the only issue involved therein         was
whether or not it was the duty of the county school board and
Hon. T. M. Trimble,       page 9     (O-985)


county superintendent       to pay these expenses out of school funds,
and if so, from which school funds.         But in holding that these
items of expenditures      were no t payable out of any of the speci-
fic school funds ‘named and discussed,       we did not mean to hold
that certain    statutory    court costs accruing in connection    with
the foreclosure      of the ven.dor’s lien in question would not be
payable out of the proceeds in the hands of the sheriff          on sale
of the land under order of sale.         Nor did we mean to hold that
such items of expense would no.t be payable out of the proper
funds of the county.       Hence to avoid confusion,    we shall briefly
discuss   these two sources of payment.
              As regards the payment of the items of expense now under
consideration,      we point to a distinction        between proceeds derived
from a sale of county schoo 1 lands a.t private            sale and proceeds
derived from a sale of such i:ouhty school lands at sheriff’s
 sales,  under order of sale, after foreclosure            of the county’s ven-
dor’s lien through coil.rt proceedings.           In the former instance           the
Supreme Court of Texas i.n the case of Dallas County vs. Club Land
& Cattle Company; 66 S.W. 294, and the Austin Court of Civil Ap-
peals in the case of Brazoria           County vs. Padgitt,       et al, 160 SeW.
1170, have held that certain           expenses attending     a prlvate     sale of
county school lands such as surveyorss            fees, traveling       expenses,
commissions,     incidental    charges,     etc. are not payable either          from
the gross proceeds rea.lized         from such sale or by a conveyance of
a portion    of the land, but rather         are payable out of the General
Fund of the county; and all of the gross proceeds of the sale
must be paid into the County Permanent School Fund for investment
In the constitutional        manner.     But in the latter      instance,,    that
Is to say, where county schoo..7 I.and is sold at sheriff’s                sale
upon foreclosure       p through court proceedings,        of the vendor’s         lien
held by the county, the Supreme Cou.rt of Texas in McLennan County
vs* Graves      64 S.Wp R&l., has h,el.d that the funds in the hands of
the sherifi     by virtu,e c,f s,uc.h sale may lawfu.lly be first          applied
t!o’payment of costs ir~curred in its collaation              the balance to go
into the school funds of the i:ounty.            In that last case MoLsnnan
County made the contention         that ,the sta.tutory    oommiesion allowed
the sheriff     on axec’uti.on sales and the statutory          court ooats
could not be appropriated         out of the moneys or Punda realized              from
such sale, because such moneys bel.onged to the oounty school fundsi
but, grounding its decision          upon the general rule that the aost of
enforcing    a claim has prior ri.ght to satisfaction             out of money cob
lected in the proceeding,        the ccurt allowed the sheriff’s            commis-
 sions and proper court costs to be deducted Pram the proceeds of
th,e sale, before the transfer          of same into the Permanent School
Fund of McLennan CourityO
            In regard to the attorney@s fees and court costs involved
in the instant    qrxesti~n,~ kcl.u.dir,g such statutory court coats as
are embraced in the rule announced above, we are of the opinion
that such expenses     are payable out of the General Fund of Atascosa
County.
Hon. T. M. Trimble,      page 10 (O-985)


              Several of the opinions   of this Department hereinabove
referred    to, so hold in connection    with the expenses therein   in-
volved, as well as an opinion of the Department to Hon. J. I-I.
Foster,   County Judge, RainsCounty,      of date May 1 1931. The
facts involved In the latter      opinion closely  para i lel those of
the instant     question in that the expenses sought to be paid from
the County Available     School Fund were to protect    the county’s
rights   in school land ,which had been sold on time and default
made so as to throw the land back on the county.
              Assuming that the attorney’s       fees and court costs de-
scribed    in your letter    are otherwise    lawfully  payable (a question
upon which we venture no opinion),         we believe   a statutory     duty
rests   inferentially     but squarely   upon Atascosa County to pay such
fees and expenses from the General Fund of the county under Artl-
cle 2826, Revised Civil Statutes,         which provides    as follows:
             ‘IIt shall be the duty of the commlssloners        court to
     provide for the protection,       preservation    and disposition
     of all lands heretofore      granted,    or that may hereafter
     t;o;;nted       to the county for education     or schools.
               ., art. 7, sec. 7.)”
            Concerning  expenses incident       to a private  sale of county
school, land .but , in principle,    applicable    to expenses of a fore-
clo’sure sale of such lands as involved here, the Supreme Court, in
Dallas County vs. Club Land and Cattle          Company, eupra., well stated
the reasons justifying     the placing    of this burden upon the General
Fund of the county:
             ‘1. . . As to the reason of the provision,                  it may
     be urged that,         since the county is made a mere trustee,
     ,it is unreasonable         to suppose that it was intended to
      charge it in its individual              capacity    with the expense of
      administering       the trust      fund.     The answer is that while,
      in legal contemplation,           ,the county is but a trustee,
      and the school fund the beneficiary,                .the county has an
      important     interest      in the maintenance         of public schools
     within its limits;          and. that it is not unreasonable            that
     the framers of the constitution                should have deemed it
     politic     to make the expense of administering                afund     set
      apart for the support of public schools in the county
      a charge upon its general             revenues.      Since the lands
      are the gift of the state for ‘the special                 benefit    of
     the educational         interests     of the county, it is not a
     hardwhip to require            the county administration          to bear
     the expense of converting              the land into money. . .‘I
Hon. T. M. Trimble,      page 11 (O-985)


             Trusting   the foregoing    adequately    answers   your   several
inquiries,    we are
                                        Yours very    truly
                                        ATTORNEYGENERAL
                                                      OF TEXAS
                                        By /s/ Pat M. Neff Jr.
                                        Pat M. Neff, Jr., Assistant
APPROVEDAUG15, 1939
/s/ Gerald C. Mann
 ATTORNEY GENERALOF TEXAS
APPROVED:OPINION COMMITTEE
BY:      R.W.F., CHAIRMAN
PMN:N:wb